DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, as amended, recites the limitation “wherein the at least one error recovery parameter is further determined based on a type of application that uses the data stored in the portion of the memory cells.” As support the added limitation, applicant points to paragraph 14 of the specification, which discloses that it can be advantageous to customize error recovery for different data applications, that certain applications can tolerate different levels of errors in retrieved data, and that computing devices can, in general, have different types of data applications. There is no further indication of supporting disclosure for the added limitation.
Paragraph 14 does not disclose teachings sufficient to support the added limitation. The paragraph states that it could be advantageous to customize error recovery for particular applications and explains that different data applications are able to tolerate different levels of errors. 
Paragraph 14 conflates the term “data application” with the commonly understood meaning of “data type” in the description. Paragraph 14 refers to “data application” using examples such as video, audio, image, instruction codes, and file system data. These would commonly be understood to be a “data type” similar to the usage of independent claims 1, 11 and 17. Thus, for purposes of claim interpretation, the “data type” of the claims is considered to be defined by the “data applications” disclosed in specification paragraph 14.
Applicant, however, makes explicit that a “type of data” is not the same thing as a “type of data application” for purposes of the claims by reciting in new claim 21 that the parameter is “further determined based on a type of application that uses the data stored in the portion of the memory cells.” In the context of the recitation of claim 21, applicant would seem to be differentiating the term “data application” from the concept of a “data type” and instead using application more in the sense that it is generally understood, i.e. as a particular type of program. 
It is thus clear that “data type” is not the same thing as a “type of data application,” otherwise claim 21 would fail to further limit claim 17. The specification does not contain any disclosure sufficient to support determine error recovery parameters based on both a type of data stored and the application that uses that data. The newly recited limitation of claim 21 is therefore considered to be impermissible new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno (2017/0024276).
Regarding claim 1:
Kanno teaches:
An apparatus, comprising: 
a communication interface [fig 1 – interface with host]; 
memory cells [par 5 – SSDs have cells]; and 
a controller [fig 1 – controller], 
wherein in response to a command received in the communication interface [par 41, 42, 45, 57 – memory system with NAND-flash, host, controller, host interface on the controller receives commands from host], 
the controller is configured to extract an identification of a portion of the memory cells and at least one error recovery parameter of the portion [par 143-159, 186-199, 220-223 – the controller extracts namespace identifications and tier parameters for the namespace from the commands. The tier parameter dictates the error recovery strength of the namespace]
and configured to store the at least one error recovery parameter in association with the identification of the portion [par 49 – mapping information for the namespaces is stored],
wherein the at least one error recovery parameter is associated with a type of data stored in the portion of the memory cells [par 66, 68 – hot data, cold data, etc. are types of data and the parameters are explicitly associated with and determined based on that data type]; and 
wherein the controller is further configured to tolerate errors at a level in accordance with the at least one error recovery parameter stored in association with the identification of the portion, during error recovery operations in accessing data stored in the portion of the memory cells [par 160-223 – these paragraphs detail various access operations performed in accordance with parameters that were configured during namespace creation. The application disclosure mentions tolerance of errors in two paragraphs – 14 and 49. Neither paragraph discloses any special configuration of a controller regarding error tolerance. The paragraphs simply state that different data can tolerate different error levels. The way this is handled is that the data is placed into particular namespaces with different levels of error recovery. Thus, the BRI of the claim limitation is that when data is accessed, the controller accessing the data performs error recovery in accordance with the error recovery level set for the accessed portion. Kanno therefore teaches a controller configured to tolerate errors at a level in accordance with at least one error recovery parameter in at least as much detail as the application disclosure by teaching performance of error recovery dictated by the level of recovery set for the accessed region].

Regarding claim 2:
Kanno teaches:
The apparatus of claim 1, wherein the portion is a namespace allocated from a storage capacity of the memory cells [par 143-159, 186-199, 220-223].  
Regarding claim 5:
Kanno teaches:
The apparatus of claim 2, wherein the controller is configured to generate a namespace map for the namespace based at least in part on the at least one error recovery parameter [par 143-159]. 

Regarding claim 6:
Kanno teaches:
The method of claim 5, wherein the namespace map defines mapping from a first logical block address space defined in the namespace to a portion of a second logical block address space defined an imaginary namespace allocated on an entire capacity of the non-volatile media [par 143-159].

Regarding claims 11, 12, and 14:
The claims are rejected as the methods of using the apparatuses of claims 1, 2, 5, and 6.
Kanno further teaches the memory cells being non-volatile [par 4].
Kanno further teaches wherein the at least one error recovery parameter is determined based on a type of data stored in the portion of the memory cells [par 66, 68 – hot data, cold data, etc. are types of data and the parameters are explicitly associated with and determined based on that data type].

Regarding claims 17 and 19:
The claims are rejected as the non-transitory computer-readable medium that causes the methods of using the apparatuses of claims 1, 2, 5, and 6 to be performed.
Kanno further teaches wherein the at least one error recovery parameter is determined based on a type of data stored in the portion of the memory cells [par 66, 68 – hot data, cold data, etc. are types of data and the parameters are explicitly associated with and determined based on that data type].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7-10, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Samuels et al. (2016/0062663).
Regarding claims 3, 13, and 18:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the data is written into the namespace prior to the command being received in the communication interface. Kanno does, however, teach creating a namespace prior to using the memory and thus writing data into it.
Samuels teaches altering encoding of a portion of memory after data has been written and accessing the data using the new encoding thereafter [par 40, 42, 55, 272, 284, 293, 294 – the encoding format of a memory portion is changed after the data has been written and in response actions are performed the re-write the data using the new format prior to accessing the data].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the encoding alteration of Samuels with the storage techniques of Kanno.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Samuels discloses that dynamically altering the encoding of portions of memory allows for dealing with the deterioration of flash memory and extending the memory lifetime [par 40].

Regarding claim 4:
The combination teaches:
The apparatus of claim 3, wherein the memory cells are non-volatile [Kanno par 4].

Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach different error recovery mechanisms for different namespaces of the memory.
Samuels teaches an error recovery parameter of a portion of memory being a Single Level Cell (SLC) mode setting [par 40, 55, 272, 284].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the namespace creation of Kanno with the encoding settings of Samuels.
One of ordinary skill in the art would have been motivated to make the combination because Kanno discloses providing a parameter that describes a performance tier of a namespace when the namespace is created, and Samuels discloses that dynamically altering the encoding of portions of memory allows for dealing with the deterioration of flash memory and extending the memory lifetime [par 40].

Regarding claim 8:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Regarding claim 9:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace prior to the command being received in the communication interface [Kanno par 143-159 – Kanno teaches creating a namespace prior to using a memory; Samuels par 40, 55, 272, 284 – teaches altering a memory encoding/redundancy setting after the memory has been in use].

Regarding claim 10:
The combination teaches:
The apparatus of claims 9, wherein the command is received in the communication interface after the namespace is active in service [Samuels par 40, 55, 272, 284].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Schott (2004/0153606).
Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach different error recovery mechanisms for different namespaces of the memory.
Schott teaches non-volatile media mapped into namespaces with different RAID (Redundant Array of Independent Disks) levels [par 7, 8, 12, 25 – logical namespaces allocated/created within different RAID levels].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the namespace creation of Kanno with the RAID levels of different namespaces of Schott.
One of ordinary skill in the art would have been motivated to make the combination because Kanno discloses providing a parameter that describes a performance tier of a namespace when the namespace is created, and Schott discloses that assigning RAID levels allows for different storage classes to be provided within a single storage device to leverage different characteristics across logical space of a device [par 5, 6].
Regarding claim 8:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno-Schott as applied to claims 7 and 15 above, and further in view of Singhai et al. (2020/0218603).
Regarding claim 9:
The teachings of Kanno-Schott are outlined above.
Kanno-Schott does not explicitly teach the controller configured to create the namespace prior to the command being received in the communication interface. Kanno-Schott does, however, teach creating a namespace prior to using memory [Kanno par 143-159].
Singhai teaches sending the command after the namespace is created [Singhai par 35 – changing parameter settings according to metrics requiring differing tiers].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the receipt of a command including error recovery parameters of Singhai with the creation of a namespace of Kanno-Schott.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Singhai discloses that changing settings for a particular zone of storage allows for handling of unusual amounts of traffic destined to a particular zone [par 35].

Regarding claim 10:
The combination teaches:
The apparatus of claim 9, wherein the command is received in the communication interface after the namespace is active in service [Singhai par 35 – the low endurance zones can be promoted to high endurance as needed after the namespaces have already been defined and activated by changing parameter settings].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Kankani et al. (2020/0218460).
Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach recovery levels [par 220-223 – tier attributes dictate reliability and thus the level of recovery for each namespace].
Kankani teaches an error recovery manager is configured to limit retry of an input/output operation according to a recovery level [Table 1 (between par 42-43) – read retries and maximum read recoveries are settable parameters for error recovery levels].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the error recovery parameters of Kanno with the retry settings of Kankani.
One of ordinary skill in the art would have been motivated to make the combination because Kankani discloses that settable error recovery allows for controllable latency that can be set within tolerable thresholds and balanced with reliability [Table 1, par 43].

Regarding claim 8:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno-Kankani as applied to claims 7 and 15 above, and further in view of Singhai et al. (2020/0218603).
Regarding claim 9:
The teachings of Kanno-Kankani are outlined above.
Kanno-Kankani does not explicitly teach the controller configured to create the namespace prior to the command being received in the communication interface. Kanno-Kankani does, however, teach creating a namespace prior to using memory [Kanno par 143-159].
Singhai teaches sending the command after the namespace is created [Singhai par 35 – changing parameter settings according to metrics requiring differing tiers].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the receipt of a command including error recovery parameters of Singhai with the creation of a namespace of Kanno-Kankani.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Singhai discloses that changing settings for a particular zone of storage allows for handling of unusual amounts of traffic destined to a particular zone [par 35].

Regarding claim 10:
The combination teaches:
The apparatus of claim 9, wherein the command is received in the communication interface after the namespace is active in service [Singhai par 35 – the low endurance zones can be promoted to high endurance as needed after the namespaces have already been defined and activated by changing parameter settings].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7-9, 13, 15, 16, 18 and 19 of U.S. Patent No. 11061787 in view of Kanno. 
Claims 2, 4, 5, 7-9, 13, 15, 16, 18 and 19 of the ‘787 patent contain all teachings of claims 1-7, 11-15, and 17-20 except wherein the at least one error recovery parameter is associated with/determined based on a type of data stored in the portion of the memory cells.
Kanno teaches the at least one error recovery parameter is associated with/determined based on a type of data stored in the portion of the memory cells [par 66, 68 – hot data, cold data, etc. are types of data and the parameters are explicitly associated with and determined based on that data type].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the error recovery parameter teachings of Kanno with the error recovery parameter teachings of the ‘787 patent because Kanno teaches that associating/determining error recovery parameters based on the data type allows for management of various aspects including reduction of write amplification.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11061787 in view of Kanno. 
The teachings of claim 7 of the ‘787 patent contain all teachings of instant claim 8 except wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter
Kanno teaches wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [par 143-159 – the namespace is created and configured according to the command parameters]. 
It would have been obvious to one of ordinary skill in the art prior the effective filing date to combine the teachings of ‘787 claim 7 with Kanno because claim 7 teaches configuring the namespace in response to a command and the namespace must be created in order to configure it.

Claims 9, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11061787 in view of Kanno and Singhai. 
Claim 7 contains all teachings of the instant claims except for the recitations of claims 9, 10 and 16. See the teachings of ‘787-Kanno above.
Singhai teaches the controller configured to create the namespace prior to the command being received in the communication interface, wherein the command is received in the communication interface after the namespace is active in service [par 35].
It would have been obvious to one of ordinary skill in the art prior the effective filing date to combine the teachings of ‘787 claim 7-Kanno with Singhai because Singhai discloses that changing settings for a particular zone of storage allows for handling of unusual amounts of traffic destined to a particular zone [par 35].

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant argues, on page 7 that “Kanno does not describe that an error recovery parameter is associated with or determined based on a type of data in the portion of the memory cell with which the error recovery parameter is stored and used” and that Kanno “does not disclose specification storing an error recovery parameter in association with an identification of a portion of memory cells as recited in claim 1, much less the added elements in claims 1 that the error recovery parameter is associated with a type of data stored in the portion of the memory cells.”
The examiner respectfully disagrees.
Kanno discloses receiving commands from a host with namespace identification and tier parameters that dictate error recovery strength of the identified namespace. The namespace mapping stores namespace information, including the error recovery strength that the namespace employs in order to allow the disclosed tiering of namespace error recovery. Kanno thus disclose storing an error recovery parameter associated with an identification of a portion of memory cells.
Kanno further discloses different data designations (hot, warm, tepid, cool, cold) that are stored to different namespaces based on the error recovery that the namespace performs. These data designations (hot, warm, tepid, cool, cold) clearly meet the BRI of a data type as recited in the claims. Kanno, in fact, discloses them as types of data (par 66). Further, Kanno explicitly discloses association of these data types with the namespace tiers (par 68) which, as was established in the rejection and above in the response to arguments, directly disclose the different error recovery parameters that are associated with the namespace. The data types stored in the memory portions are clearly associated with the error recovery parameters that are associated with those portions.
Applicant’s remaining arguments all rely on the allegation that Kanno does not reach the limitations as amended. The remaining arguments are thus addressed with the same reasoning laid out above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘908 to Pele et al. discloses applying differing levels of error recovery strength to individual portions of data objects to account for the different exposure to possible corruption represented by those portions.
‘823 to Ramirez et al. discloses partitioning a data cache into portions, storing data with differing levels of fault tolerance into those portions and the assigning different error detection mechanisms to the portions based on that fault tolerance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113